DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 and 17-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application 2011/0121240 to Amine et al. 
With respect to claims 7 and 11, Amine et al. teach a method for manufacturing a storage battery electrode, comprising the steps of: 
dispersing carbon precursor (graphene oxide) into a solution, the solution containing (n-propanol (alcohol); wherein the alcohol is 1-propanol or 2-propanol; 
heating the carbon precursor (the graphene oxide) in the solution; and 
forming graphene by reducing the carbon precursor (the graphene oxide) after heating the carbon precursor (the graphene oxide) (Amine et al.: Sections [0009]-[0013] and [0036]).  

Amine et al. teach the same method of heating the graphene oxide in the solution, therefor, lacking of any clear distinction between the claimed method and those disclosed by Amine et al., it would be inherent for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ether bond in the graphene oxide.  Alternatively, it would have expected for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ether bond in the graphene oxide as claimed lacking unexpected result showing otherwise.

With respect to claim 8, Amine et al. teach the method, wherein the storage battery electrode comprises a current collector and an active material layer, and wherein the active material layer comprises an electroactive material (an active material), the graphene, and PVDF (a binder) (Amine et al.: Section [0051]).  
 
With respect to claim 9, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) at a temperature higher than or equal to 50 ºC and lower than or equal to 150 ºC (fully encompassed the claimed range of 60-150 ºC) (Amine et al.: Section [0030]).  

With respect to claim 10, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) for 2 hours (a time period longer than or equal to an hour and shorter than or equal to 30 hours) (Amine et al.: Section [0049]).     

With respect to claims 17 and 21, Amine et al. teach a method for manufacturing a storage battery electrode, comprising the steps of: 
dispersing carbon precursor (graphene oxide) into a solution, the solution containing (n-propanol (alcohol); wherein the alcohol is 1-propanol or 2-propanol; 
heating the carbon precursor (the graphene oxide) in the solution so that an alkyl group is supported by an ester bond in the graphene oxide; and 
forming graphene by reducing the carbon precursor (the graphene oxide) after heating the carbon precursor (the graphene oxide) (Amine et al.: Sections [0009]-[0013] and [0036]).  

Amine et al. teach the same method of heating the graphene oxide in the solution, therefor, lacking of any clear distinction between the claimed method and those disclosed by Amine et al., it would be inherent for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ester bond in the graphene oxide.  Alternatively, it would have expected for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ester bond in the graphene oxide as claimed lacking unexpected result showing otherwise.

With respect to claim 18, Amine et al. teach the method, wherein the storage battery electrode comprises a current collector and an active material layer, and wherein the active material layer comprises an electroactive material (an active material), the graphene, and PVDF (a binder) (Amine et al.: Section [0051]).  

With respect to claim 19, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) at a temperature higher than or equal to 50 ºC and lower than or equal to 150 ºC (fully encompassed the claimed range of 60-150 ºC) (Amine et al.: Section [0030]).  

With respect to claim 20, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) for 2 hours (a time period longer than or equal to an hour and shorter than or equal to 30 hours) (Amine et al.: Section [0049]).     

Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2011/0121240 to Amine et al. in view of US Patent Application Publication 2011/0159372 to Zhamu et al.
With respect to claims 2 and 6, Amine et al. teach a method for manufacturing a storage battery electrode, comprising the steps of: 
dispersing carbon precursor (graphene oxide) into a solution; 
heating the carbon precursor (the graphene oxide) in the solution; and 
forming graphene by reducing the carbon precursor (the graphene oxide) after heating the carbon precursor (the graphene oxide) (Amine et al.: Sections [0009]-[0013]).  

Amine et al. teach the same method of heating the graphene oxide in the solution, therefor, lacking of any clear distinction between the claimed method and those disclosed by Amine et al., it would be inherent for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ether bond in the graphene oxide.  Alternatively, it would have expected for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ether bond in the graphene oxide as claimed lacking unexpected result showing otherwise.

Amine et al. do not specifically teach the solution containing acid, wherein the acid is carboxylic acid.  
However, Zhamu et al. teach a method of manufacturing a conductive graphene polymer binder for electrodechemical cell electrodes comprising a solvent including carboxylic acids (Zhamu et al.: Section [0080]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Amine et al. with the above teaching from Zhamu et al. with the motivation of having a means such carboxylic acid is a common organic solvent for using in producing electrodes of battery. 

With respect to claim 3, Amine et al. teach the method, wherein the storage battery electrode comprises a current collector and an active material layer, and wherein the active material layer comprises an electroactive material (an active material), the graphene, and PVDF (a binder) (Amine et al.: Section [0051]).  
 
With respect to claim 4, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) at a temperature higher than or equal to 50 ºC and lower than or equal to 150 ºC (fully encompassed the claimed range of 60-150 ºC) (Amine et al.: Section [0030]).  

With respect to claim 5, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) for 2 hours (a time period longer than or equal to an hour and shorter than or equal to 30 hours) (Amine et al.: Section [0049]).     

With respect to claims 12 and 16, Amine et al. teach a method for manufacturing a storage battery electrode, comprising the steps of: 
dispersing carbon precursor (graphene oxide) into a solution, the solution containing acid; 
heating the carbon precursor (the graphene oxide) in the solution; and 
forming graphene by reducing the carbon precursor (the graphene oxide) after heating the graphene oxide (Amine et al.: Sections [0009]-[0013]).  

Amine et al. teach the same method of heating the graphene oxide in the solution, therefor, lacking of any clear distinction between the claimed method and those disclosed by Amine et al., it would be inherent for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ester bond in the graphene oxide.  Alternatively, it would have expected for the method of Amine et al. to heat the graphene oxide in the solution so that an alkyl group is supported by an ester bond in the graphene oxide as claimed lacking unexpected result showing otherwise.

Amine et al. do not specifically teach the solution containing acid, wherein the acid is carboxylic acid.  
However, Zhamu et al. teach a method of manufacturing a conductive graphene polymer binder for electrodechemical cell electrodes comprising a solvent including carboxylic acids (Zhamu et al.: Section [0080]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Amine et al. with the above teaching from Zhamu et al. with the motivation of having a means such carboxylic acid is a common organic solvent for using in producing electrodes of battery. 

With respect to claim 13, Amine et al. teach the method, wherein the storage battery electrode comprises a current collector and an active material layer, and wherein the active material layer comprises an electroactive material (an active material), the graphene, and PVDF (a binder) (Amine et al.: Section [0051]).  

With respect to claim 14, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) at a temperature higher than or equal to 50 ºC and lower than or equal to 150 ºC (fully encompassed the claimed range of 60-150 ºC) (Amine et al.: Section [0030]).  

With respect to claim 15, Amine et al. teach the method, wherein the reducing the carbon precursor (the graphene oxide) is performed by heating the carbon precursor (the graphene oxide) for 2 hours (a time period longer than or equal to an hour and shorter than or equal to 30 hours) (Amine et al.: Section [0049]).     

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/17/2022